DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 recites “wherein one of the following two conditions (1) and (2) is met”. Applicants are advised to amend this phrase to recite “wherein condition (1) or condition (2) is met”.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities: Claim 1 recites “or two adjacent groups of R13, R14, R15 and R16 are optionally combined with the carbon atoms which they are attached to, to form an aryl group or a cycloalkyl group”. Applicants are advised to amend this phrase to recite “or two adjacent groups of R13, R14, R15 and R16 are optionally combined with the carbon atoms which the groups R13, R14, R15 and R16 are attached to, to form an aryl group or a cycloalkyl group”.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities: Claim 1 recites “when at least one of R3 and R4 is”. Applicants are advised to amend this phrase to recite “when “at least one of R3 or R4 is”.  Appropriate correction is required.

Claim 2 is objected to because of the following informalities: Claim 1 recites “R1”. Applicants are advised to amend the claim to recite “R1”.  Appropriate correction is required.

Claim 3 is objected to because of the following informalities: Claim 1 recites “R1”. Applicants are advised to amend the claim to recite “R1”.  Appropriate correction is required.

Claim 3 is objected to because of the following informalities: Claim 1 recites “when at least one of R3 and R4 is”. Applicants are advised to amend this phrase to recite “when “at least one of R3 or R4 is”.  Appropriate correction is required.

Claim 4 is objected to because of the following informalities: Claim 1 recites R2, R5, R6, R7, R8, R9, R10, R11 R12, R13, R14, R15, and R16. Applicants are advised to amend the claim to recite R2, R5, R6, R7, R8, R9, R10, R11, R12, R13, R14, R15, and R16.  Appropriate correction is required.

Claim 5 is objected to because of the following informalities: Claim 5 recites “wherein one of the following two conditions (1) and (2) is met”. Applicants are advised to amend this phrase to recite “wherein condition (1) or condition (2) is met”.  Appropriate correction is required.

Claim 5 is objected to because of the following informalities: Claim 5 recites “when at least one of R3 and R4 is”. Applicants are advised to amend this phrase to recite “when “at least one of R3 or R4 is”.  Appropriate correction is required.

Claim 8 is objected to because of the following informalities: Claim 8 recites “wherein one of the following two conditions (1) and (2) is met”. Applicants are advised to amend this phrase to recite “wherein condition (1) or condition (2) is met”.  Appropriate correction is required.

Claim 8 is objected to because of the following informalities: Claim 8 recites “when at least one of R3 and R4 is”. Applicants are advised to amend this phrase to recite “when “at least one of R3 or R4 is”.  Appropriate correction is required.

Claim 12 is objected to because of the following informalities: Claim 12 recites “wherein one of the following two conditions (1) and (2) is met”. Applicants are advised to amend this phrase to recite “wherein condition (1) or condition (2) is met”.  Appropriate correction is required.

Claim 12 is objected to because of the following informalities: Claim 12 recites “when at least one of R3 and R4 is”. Applicants are advised to amend this phrase to recite “when “at least one of R3 or R4 is”.  Appropriate correction is required.

Claim 13 is objected to because of the following informalities: Claim 13 recites “or two adjacent groups of R9, R10, R11 and R12 are optionally combined with the carbon atoms which they are attached to, to form an aryl group or a cycloalkyl group”. Applicants are advised to amend this phrase to recite “or two adjacent groups of R9, R10, R11 and R12 are optionally 9, R10, R11 and R12 are attached to, to form an aryl group or a cycloalkyl group”.  Appropriate correction is required.

Claim 13 is objected to because of the following informalities: Claim 13 recites “or two adjacent groups of R13, R14, R15 and R16 are optionally combined with the carbon atoms which they are attached to, to form an aryl group or a cycloalkyl group”. Applicants are advised to amend this phrase to recite “or two adjacent groups of R13, R14, R15 and R16 are optionally combined with the carbon atoms which the groups R13, R14, R15 and R16 are attached to, to form an aryl group or a cycloalkyl group”.  Appropriate correction is required.

Claim 13 is objected to because of the following informalities: Claim 13 recites “wherein one of the following two conditions (1) and (2) is met”. Applicants are advised to amend this phrase to recite “wherein condition (1) or condition (2) is met”.  Appropriate correction is required.

Claim 13 is objected to because of the following informalities: Claim 13 recites “when at least one of R3 and R4 is”. Applicants are advised to amend this phrase to recite “when “at least one of R3 or R4 is”.  Appropriate correction is required.

Claim 14 is objected to because of the following informalities: Claim 14 recites “or two adjacent groups of R9, R10, R11 and R12 are optionally combined with the carbon atoms which they are attached to, to form an aryl group or a cycloalkyl group”. Applicants are advised to amend this phrase to recite “or two adjacent groups of R9, R10, R11 and R12 are optionally 9, R10, R11 and R12 are attached to, to form an aryl group or a cycloalkyl group”.  Appropriate correction is required.

Claim 14 is objected to because of the following informalities: Claim 14 recites “or two adjacent groups of R13, R14, R15 and R16 are optionally combined with the carbon atoms which they are attached to, to form an aryl group or a cycloalkyl group”. Applicants are advised to amend this phrase to recite “or two adjacent groups of R13, R14, R15 and R16 are optionally combined with the carbon atoms which the groups R13, R14, R15 and R16 are attached to, to form an aryl group or a cycloalkyl group”.  Appropriate correction is required.

Claim 15 is objected to because of the following informalities: Claim 15 recites “wherein one of the following two conditions (1) and (2) is met”. Applicants are advised to amend this phrase to recite “wherein condition (1) or condition (2) is met”.  Appropriate correction is required.

Claim 15 is objected to because of the following informalities: Claim 15 recites “when at least one of R3 and R4 is”. Applicants are advised to amend this phrase to recite “when “at least one of R3 or R4 is”.  Appropriate correction is required.

Claim 16 is objected to because of the following informalities: Claim 16 recites “or two adjacent groups of R9, R10, R11 and R12 are optionally combined with the carbon atoms which they are attached to, to form an aryl group or a cycloalkyl group”. Applicants are advised to amend this phrase to recite “or two adjacent groups of R9, R10, R11 and R12 are optionally 9, R10, R11 and R12 are attached to, to form an aryl group or a cycloalkyl group”.  Appropriate correction is required.

Claim 16 is objected to because of the following informalities: Claim 16 recites “or two adjacent groups of R13, R14, R15 and R16 are optionally combined with the carbon atoms which they are attached to, to form an aryl group or a cycloalkyl group”. Applicants are advised to amend this phrase to recite “or two adjacent groups of R13, R14, R15 and R16 are optionally combined with the carbon atoms which the groups R13, R14, R15 and R16 are attached to, to form an aryl group or a cycloalkyl group”.  Appropriate correction is required.

Claim 17 is objected to because of the following informalities: Claim 17 recites “wherein one of the following two conditions (1) and (2) is met”. Applicants are advised to amend this phrase to recite “wherein condition (1) or condition (2) is met”.  Appropriate correction is required.

Claim 17 is objected to because of the following informalities: Claim 17 recites “when at least one of R3 and R4 is”. Applicants are advised to amend this phrase to recite “when “at least one of R3 or R4 is”.  Appropriate correction is required.

Claim 17 is objected to because of the following informalities: Claim 17 recites “or two adjacent groups of R9, R10, R11 and R12 are optionally combined with the carbon atoms which they are attached to, to form an aryl group or a cycloalkyl group”. Applicants are advised to amend this phrase to recite “or two adjacent groups of R9, R10, R11 and R12 are optionally 9, R10, R11 and R12 are attached to, to form an aryl group or a cycloalkyl group”.  Appropriate correction is required.

Claim 17 is objected to because of the following informalities: Claim 17 recites “or two adjacent groups of R13, R14, R15 and R16 are optionally combined with the carbon atoms which they are attached to, to form an aryl group or a cycloalkyl group”. Applicants are advised to amend this phrase to recite “or two adjacent groups of R13, R14, R15 and R16 are optionally combined with the carbon atoms which the groups R13, R14, R15 and R16 are attached to, to form an aryl group or a cycloalkyl group”.  Appropriate correction is required.

Claim 18 is objected to because of the following informalities: Claim 18 recites “or two adjacent groups of R9, R10, R11 and R12 are optionally combined with the carbon atoms which they are attached to, to form an aryl group or a cycloalkyl group”. Applicants are advised to amend this phrase to recite “or two adjacent groups of R9, R10, R11 and R12 are optionally combined with the carbon atoms which the groups R9, R10, R11 and R12 are attached to, to form an aryl group or a cycloalkyl group”.  Appropriate correction is required.

Claim 18 is objected to because of the following informalities: Claim 18 recites “or two adjacent groups of R13, R14, R15 and R16 are optionally combined with the carbon atoms which they are attached to, to form an aryl group or a cycloalkyl group”. Applicants are advised to amend this phrase to recite “or two adjacent groups of R13, R14, R15 and R16 are optionally combined with the carbon atoms which the groups R13, R14, R15 and R16 are attached to, to form an aryl group or a cycloalkyl group”.  Appropriate correction is required.

Claim 19 is objected to because of the following informalities: Claim 19 recites “wherein one of the following two conditions (1) and (2) is met”. Applicants are advised to amend this phrase to recite “wherein condition (1) or condition (2) is met”.  Appropriate correction is required.

Claim 19 is objected to because of the following informalities: Claim 19 recites “when at least one of R3 and R4 is”. Applicants are advised to amend this phrase to recite “when “at least one of R3 or R4 is”.  Appropriate correction is required.

Claim 20 is objected to because of the following informalities: Claim 20 recites “or two adjacent groups of R9, R10, R11 and R12 are optionally combined with the carbon atoms which they are attached to, to form an aryl group or a cycloalkyl group”. Applicants are advised to amend this phrase to recite “or two adjacent groups of R9, R10, R11 and R12 are optionally combined with the carbon atoms which the groups R9, R10, R11 and R12 are attached to, to form an aryl group or a cycloalkyl group”.  Appropriate correction is required.

Claim 20 is objected to because of the following informalities: Claim 20 recites “or two adjacent groups of R13, R14, R15 and R16 are optionally combined with the carbon atoms which they are attached to, to form an aryl group or a cycloalkyl group”. Applicants are advised to amend this phrase to recite “or two adjacent groups of R13, R14, R15 and R16 are optionally combined with the carbon atoms which the groups R13, R14, R15 and R16 are attached to, to form an aryl group or a cycloalkyl group”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 9, 11-12, and 21 are rejected under 35 U.S.C. 102(a1) as being anticipated by Chao et al (US 2015/0188060).

Regarding claim 1, Chao set al discloses the following compound (Page 2 – Table 1 – Example 1):

    PNG
    media_image1.png
    269
    289
    media_image1.png
    Greyscale
.
This compound corresponds to recited Formula (I), where X is S; R6 and R8 are methyl, i.e. C1 alkyls, R7 is H. The groups R2, R3 R6, R7, and R8 are H. R1 is H and R4 is benzene, i.e. a C6 aryl. Thus, the compound of the reference meets condition (2) of the claims.

3 and R4 are H and benzene, respectively. Claim 2 requires that R1 is deuterium, deuterated methyl, etc., when R3 and R4 is are hydrogen, deuterated methyl group, etc.  Accordingly, the claim does not require deuterium or the recited deuterated groups and therefore the reference meets the compound of the claims.

Regarding claim 3, Chao set al teaches all the claim limitations as set forth above. As discussed above, in the compound of the reference in recited Formula (I), the groups R3 and R4 are H and benzene, respectively and the recited group R1 is H.

Regarding claim 4, Chao set al teaches all the claim limitations as set forth above. As discussed above, in the compound of the reference in recited Formula (I), R2 and R5 are H; R6 and R8 are methyl; and R7 is H.

Regarding claim 9, Chao set al teaches all the claim limitations as set forth above. As discussed above, in the compound of the reference in recited Formula (I), R1 is H; R2, R3, and R5 are H; R4 is phenyl; R6 and R8 are methyl; and R7 is H.

Regarding claim 11, Chao set al teaches all the claim limitations as set forth above. As discussed above, the reference discloses the compound:

    PNG
    media_image2.png
    260
    319
    media_image2.png
    Greyscale
,
where R1, R2, R3, R5, R7, R17-R21 are H; R6 and R8 are methyl.

Regarding claim 12, Chao set al teaches all the claim limitations as set forth above. As discussed above, the reference discloses the compound:

    PNG
    media_image3.png
    190
    309
    media_image3.png
    Greyscale
,
where R1, R2, R3, and R5 are H; and R5 is benzene.

Regarding claim 21, Chao set al teaches all the claim limitations as set forth above. Additionally, the reference discloses an organic light emitting device comprising a pair of electrodes and a light emitting layer disposed between the electrodes, where the light emitting layer comprises the disclosed compound ([0010]).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Boudreault et al (US 2016/0336520).

Regarding claim 1, Boudreault et al discloses an organic metal compound with the following formula ([0091] – Formula III):
Ir(LA)n(LB)3-n,
where n is an integer [1-3] ([0091]). LB is bidentate ligand such as ([0091] and [0092] – LB1):

    PNG
    media_image4.png
    239
    185
    media_image4.png
    Greyscale
.
The ligand LA is given as ([0074]):

    PNG
    media_image5.png
    248
    246
    media_image5.png
    Greyscale
,
where X is O or S ([0067]). The group R1 represents a tetra-substitution ([0020]). R1, R2, R3, and R4 are H, an alkyl, a heteroaryl, an aryl, or a combination thereof and where at least one of R3 or R4 comprises an alkyl ([0068] and [0069]). The term “aryl” is defined as encompassing phenyl, the term “heteroaryl” is defined as encompassing pyridine, and the term “alkyl” is defined as 
	From the above, the reference discloses a compound encompassed by recited Formula (I):

    PNG
    media_image6.png
    298
    509
    media_image6.png
    Greyscale
,
where X is O or S. From ligand LB of the reference, the recited groups R6 and R8 are C1 alkyls, and R7 is H. The recited groups R2-R5 correspond to the group R1 in ligand LA of the reference, where R2, R3, and R5 are H and R4 is benzene, i.e. a C6 aryl. R2 in ligand LA of the reference is H. The recited group R1 corresponds to the group R3 of the reference and is a benzene substituted with a methyl group, i.e. a C6 aryl group, or pyridine substituted with a methyl group, i.e. a C5 heteroaryl group. From the above, the compound of the reference meets condition (2) recited in the present claims, i.e. R1 is a C6-12 aryl group or a C3-12 heteroaryl group when R4 is a C6-12 aryl group.
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound 

Regarding claim 2, Boudreault et al teaches all the claim limitations as set forth above. Claim 2 requires that R1 is deuterium, deuterated methyl, etc., when R3 and R4 are H, F, methyl, etc.  However, in the compound of the recited group R3 is H and R4 can be benzene and therefore the recited group R1 is not required to be deuterium, deuterated methyl, etc. Accordingly, therefore the reference meets the compound of the claims.

Regarding claim 3, Boudreault et al teaches all the claim limitations as set forth above. As discussed above, the recited group R1 is methyl substituted benzene group, i.e. a phenyl group and the recited group R4 is phenyl.

Regarding claim 4, Boudreault et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses a compound where the recited groups R2 and R5 are H.

Regarding claim 5, Boudreault et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses a compound where the recited group R1 is a methyl substituted benzene, i.e. a C6 aryl group, the recited groups R2, R3, and R5 are H, the recited group R4 is benzene, i.e. a C6 aryl, the recited groups R6 and R8 are C1 alkyls, and the recited group R7 is H. Thus, the compound of the reference meets condition (2) recited in the present claims, i.e. R1 is a C6-12 aryl group or a C3-12 heteroaryl group when R4 is a C6-12 aryl group.

Regarding claim 6, Boudreault et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the group R3 (corresponding to the recited group R1) is an alkyl that can be substituted with groups such as deuterium ([0047] and [0068]). As discussed above, the recited group R4 (disclosed as R1) is benzene, i.e. a C6 aryl. However, the reference discloses that R1 can be hydrogen ([0068]). Furthermore, as discussed above, the reference discloses that the recited groups R2, R3, and R5 are H, the recited groups R6 and R8 are C1 alkyls, and the recited group R7 is H. 
Thus, the reference discloses a compound meeting condition (2), i.e. R1 is a C1 deuterated alkyl group and the groups R3 and R4 are H. From the discussion above, the reference discloses the compound:

    PNG
    media_image7.png
    187
    328
    media_image7.png
    Greyscale
,
of the present claims.

Regarding claim 7, Boudreault et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses a compound given by the recited formula:

    PNG
    media_image8.png
    403
    480
    media_image8.png
    Greyscale
,
where the recited group R1 is a methyl substituted benzene, i.e. a C6 aryl group, the recited groups R2, R3, and R5 are H, the recited group R4 is benzene, i.e. a C6 aryl, the recited groups R6 and R8 are C1 alkyls, the recited group R7 is H, and the recited group R17-R21 are H.

Regarding claim 8, Boudreault et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses a compound given by the recited formula:

    PNG
    media_image9.png
    328
    456
    media_image9.png
    Greyscale

where the recited group R1 is a methyl substituted benzene, i.e. a C6 aryl group, the recited groups R2, R3, and R5 are H, and the recited group R5 is benzene, i.e. a C6 aryl. Thus, the compound of the reference meets condition (2) recited in the present claims, i.e. R1 is a C6-12 aryl group or a C3-12 heteroaryl group when R4 is a C6-12 aryl group



    PNG
    media_image10.png
    293
    487
    media_image10.png
    Greyscale

where the recited group R1 is a methyl substituted benzene, i.e. a C6 aryl group, the recited groups R2, R3, and R5 are H, the recited group R4 is benzene, i.e. a C6 aryl, the recited groups R6 and R8 are C1 alkyls, and the recited group R7 is H. Thus, the compound of the reference meets condition (2) recited in the present claims, i.e. R1 is a C6-12 aryl group or a C3-12 heteroaryl group when R4 is a C6-12 aryl group.

Regarding claim 10, Boudreault et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the group R1 is an alkyl that can be substituted with groups such as deuterium ([0047] and [0068]). While the recited group R4 (disclosed as R1) is benzene, i.e. a C6 aryl, the reference discloses that R1 can be hydrogen ([0068]). As discussed above, the reference discloses that the recited groups R2, R3, and R5 are H, the recited groups R6 and R8 are C1 alkyls, and the recited group R7 is H. Thus, the reference discloses a compound meeting condition (2), i.e. R1 is a C1 deuterated alkyl group and the groups R3 and R4 are H. From the discussion above, the reference discloses the compound:

    PNG
    media_image11.png
    178
    353
    media_image11.png
    Greyscale
,
of the present claims.

Regarding claim 11, Boudreault et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses a compound given by the recited formula:

    PNG
    media_image12.png
    399
    475
    media_image12.png
    Greyscale
,
where the recited group R1 is a methyl substituted benzene, i.e. a C6 aryl group, the recited groups R2, R3, and R5 are H, the recited group R4 is benzene, i.e. a C6 aryl, the recited groups R6 and R8 are C1 alkyls, the recited group R7 is H, and the recited group R17-R21 are H.

Regarding claim 12, Boudreault et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses a compound given by the recited formula:

    PNG
    media_image13.png
    307
    449
    media_image13.png
    Greyscale
,
where the recited group R1 is a methyl substituted benzene, i.e. a C6 aryl group, the recited groups R2, R3, and R5 are H, and the recited group R4 is benzene, i.e. a C6 aryl. Thus, the compound of the reference meets condition (2) recited in the present claims, i.e. R1 is a C6-12 aryl group or a C3-12 heteroaryl group when R4 is a C6-12 aryl group

Regarding claim 21, Boudreault et al teaches all the claim limitations as set forth above. Additionally, the reference discloses an organic light emitting device comprising a pair of electrodes and an organic light emitting element, i.e. a light emitting layer, disposed between the electrodes and where the light emitting layer comprises the disclosed compound.

Claims 1, 5-6, 9, 10, and 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over Anemian et al (US 2013/0116755).

Regarding claim 1, Anemian et al discloses an organic metal compound with the formula ([0005]): 
M(L)n(L’)m,
where n is [1-3], m is [0-4], and M is Ir ([0013]-[0014]). M(L)n is given as ([0005] – Formula (2) and [0020] – Formula (4)):

    PNG
    media_image14.png
    245
    298
    media_image14.png
    Greyscale
,
where ring D is an aromatic ring exemplified as benzene ([0005] and [0025]). X is CR1, where R1 is H or D ([0010] and [0016]); Q is O or S ([0015]). W is exemplified as a carbazole, i.e. a C12 heteroaryl with the following structure ([0008] – Formula (3) and [0033] – Formula (47)):

    PNG
    media_image15.png
    178
    296
    media_image15.png
    Greyscale
,
where R1 is H ([0010]). The ligand L’ is exemplified as the bidentate ligand acetylacetonate ([0070]):

    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
.
From the above, the reference discloses a compound given by recited Formula (1):

    PNG
    media_image17.png
    292
    517
    media_image17.png
    Greyscale
,
1 is D; X, is O or S; R2, R3, and R5 are H. The recited group R4 is given by W of the reference, i.e. a carbazole – a C12 heteroaryl group. The recited groups R6 and R8 are C1 alkyls and R7 is H. From the above, the compound of the reference meets condition (1) recited in the present claims, i.e. R1 is D when R3 is H and R4 is a C12 heteroaryl group.
Alternatively, the reference discloses that ligand L’ is phenyl-pyridine ([0072]), i.e.

    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale
.
From the above, the reference discloses a compound given by recited Formula (2):

    PNG
    media_image19.png
    356
    559
    media_image19.png
    Greyscale
,
where the recited group R1 is D; X, is O or S; R2, R3, and R5 are H. The recited group R4 is given by W of the reference, i.e. a carbazole – a C12 heteroaryl group. The recited groups R9-R16 are H. From the above, the compound of the reference meets condition (1) recited in the present claims, i.e. R1 is D when R3 is H and R4 is a C12 heteroaryl group.
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed 

Regarding claim 5, Anemian et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses a compound encompassed by the recited formula:

    PNG
    media_image20.png
    285
    503
    media_image20.png
    Greyscale
,
where the recited group R1 is D; R2, R3, and R5 are H. The recited group R4 is given by W of the reference, i.e. a carbazole – a C12 heteroaryl group. The recited groups R6 and R8 are C1 alkyls and R7 is H. From the above, the compound of the reference meets condition (1) recited in the present claims, i.e. R1 is D when R3 is H and R4 is a C12 heteroaryl group.

Regarding claim 6, Anemian et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses a compound encompassed by the recited formula:

    PNG
    media_image21.png
    269
    452
    media_image21.png
    Greyscale
,
where R2, R3, and R5 are H. The recited group R4 is given by W of the reference, i.e. a carbazole – a C12 heteroaryl group. The recited groups R6 and R8 are C1 alkyls and R7 is H. 

Regarding claim 9, Anemian et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses a compound encompassed by the recited formula:

    PNG
    media_image22.png
    268
    479
    media_image22.png
    Greyscale
,
where the recited group R1 is D; R2, R3, and R5 are H. The recited group R4 is given by W of the reference, i.e. a carbazole – a C12 heteroaryl group. The recited groups R6 and R8 are C1 alkyls and R7 is H. From the above, the compound of the reference meets condition (1) recited in the present claims, i.e. R1 is D when R3 is H and R4 is a C12 heteroaryl group.



    PNG
    media_image23.png
    277
    470
    media_image23.png
    Greyscale
,
where R1 is D; R2, R3, and R5 are H. The recited group R4 is given by W of the reference, i.e. a carbazole – a C12 heteroaryl group. The recited groups R6 and R8 are C1 alkyls and R7 is H. From the above, the compound of the reference meets condition (1) recited in the present claims, i.e. R1 is D when R3 is H and R4 is a C12 heteroaryl group.

Regarding claim 13, Anemian et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses a compound encompassed by the recited formula:

    PNG
    media_image24.png
    352
    545
    media_image24.png
    Greyscale
,
1 is D; R2, R3, and R5 are H. The recited group R4 is given by W of the reference, i.e. a carbazole – a C12 heteroaryl group. The recited groups R9-R16 are H. From the above, the compound of the reference meets condition (1) recited in the present claims, i.e. R1 is D when R3 is H and R4 is a C12 heteroaryl group.

Regarding claim 14, Anemian et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses a compound encompassed by the recited formula:

    PNG
    media_image25.png
    322
    501
    media_image25.png
    Greyscale
,
where R2, R3, and R5 are H. The recited group R4 is given by W of the reference, i.e. a carbazole – a C12 heteroaryl group. The recited groups R9-R16 are H. 

Regarding claim 15, Anemian et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses a compound encompassed by the recited formula:

    PNG
    media_image26.png
    266
    471
    media_image26.png
    Greyscale

where R1 is D and R2, R3, and R5 are H. The recited group R4 is given by W of the reference, i.e. a carbazole – a C12 heteroaryl group. From the above, the compound of the reference meets condition (1) recited in the present claims, i.e. R1 is D when R3 is H and R4 is a C12 heteroaryl group.

Regarding claim 16, Anemian et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that ring D is a benzene ring that can be further substituted. Specifically, Paragraph [0025] of the reference discloses ring D as:

    PNG
    media_image27.png
    142
    182
    media_image27.png
    Greyscale
,
where the X is CR1 and R1 can be an aromatic ring system having 5-60 aromatic ring atoms ([0016]). Thus, the R1 of the reference encompasses benzene rings. 
Accordingly, from the above, the reference discloses a compound encompassed by the recited formula:

    PNG
    media_image28.png
    395
    467
    media_image28.png
    Greyscale
,
where R1 is D; R2, R5, R9-R16, and R17-R20 are H. The recited group R3 is given by W of the reference, i.e. a carbazole – a C12 heteroaryl group.

Regarding claim 17, Anemian et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses a compound encompassed by the recited formula:

    PNG
    media_image29.png
    329
    516
    media_image29.png
    Greyscale
,
where the recited group R1 is D; R2, R3, and R5 are H. The recited group R4 is given by W of the reference, i.e. a carbazole – a C12 heteroaryl group. The recited groups R9-R16 are H. From the above, the compound of the reference meets condition (1) recited in the present claims, i.e. R1 is D when R3 is H and R4 is a C12 heteroaryl group.

Regarding claim 18, Anemian et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses a compound encompassed by the recited formula:

    PNG
    media_image30.png
    354
    580
    media_image30.png
    Greyscale
,
where R2, R3, and R5 are H. The recited group R4 is given by W of the reference, i.e. a carbazole – a C12 heteroaryl group. The recited groups R9-R16 are H.

Regarding claim 19, Anemian et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses a compound encompassed by the recited formula:

    PNG
    media_image31.png
    270
    447
    media_image31.png
    Greyscale
,
where R1 is D, R2, R3, and R5 are H. The recited group R4 is given by W of the reference, i.e. a carbazole – a C12 heteroaryl group. From the above, the compound of the reference meets condition (1) recited in the present claims, i.e. R1 is D when R3 is H and R4 is a C12 heteroaryl group.

Regarding claim 20, Anemian et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that ring D is a benzene ring that can be further substituted. Specifically, Paragraph [0025] of the reference discloses ring D as:

    PNG
    media_image27.png
    142
    182
    media_image27.png
    Greyscale
,
where the X is CR1 and R1 can be an aromatic ring system having 5-60 aromatic ring atoms ([0016]). Thus, the R1 of the reference encompasses benzene rings. 
Accordingly, from the above, the reference discloses a compound encompassed by the recited formula:

    PNG
    media_image32.png
    411
    473
    media_image32.png
    Greyscale
,
where R1 is D; R2, R5, R9-R16, and R17-R20 are H. The recited group R3 is given by W of the reference, i.e. a carbazole – a C12 heteroaryl group.

Regarding claim 21, Anemian et al teaches all the claim limitations as set forth above. Additionally, the reference discloses an organic light emitting device comprising a pair of electrodes and a light emitting layer disposed between the electrodes, where the light emitting layer comprises the disclosed compound ([0085]-[0087]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767